Citation Nr: 0936147	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  07-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for left knee 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
status postoperative partial patellectomy of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1987 to 
July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

With respect to the Veteran's left knee service-connection 
claim, at the travel board hearing in June 2009, the Veteran 
testified that he had been receiving private and VA medical 
treatment for his left knee for approximately five to six 
years.  With respect to the Veteran's right knee increased 
rating claim, at the travel board hearing in June 2009, the 
Veteran testified that he had been receiving private and VA 
medical treatment for his right knee since 1991 or 1992.  The 
claims file includes VA treatment records from 1991 to 1993 
and May 2005 to June 2006.  Thus, it is the Board's opinion 
that an effort should be made to obtain records identified by 
the Veteran but not part of the claims file.    

The Board notes that the Veteran was afforded a VA 
examination in December 2008.  At the travel board hearing in 
June 2009, the Veteran testified that his right knee symptoms 
had worsened since the December 2008 VA examination.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran alleges that his service-
connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  Thus, the Veteran should be provided 
an opportunity to report for a current VA examination to 
ascertain the current status of his service-connected right 
knee disability.

The appellant receives routine treatment at the VA Medical 
Center in Phoenix.  While this case is in remand status, the 
RO should obtain all records of current treatment.  In 
reviewing the VA records in the file, the Board notes no 
records were obtained since June 2006.

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to obtain 
all VA treatment records pertaining to 
treatment for both left and right knee 
disorders, from January 1994 to April 
2005 and from July 2006 to the present, 
from the VA medical center in Phoenix, 
Arizona.  The Veteran should also be 
asked to indentify the date of an 
evaluation he underwent at the VA medical 
center in Tucson, Arizona.  If any of the 
above records have been retired to a 
federal records storage facility, all 
necessary follow-up efforts must be made 
to obtain the records, until it is clear 
from the responses received that further 
requests would be futile.

2. The necessary authorization forms 
should be sent to the Veteran in order to 
obtain private treatment records from Dr. 
Romero. After the necessary forms are 
obtained, an effort should be made to 
obtain these private treatment records 
and associate them with the claims file. 

3.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected right knee 
disability. The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 
38 C.F.R. § 4.40 regarding functional 
loss due to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner(s) should determine whether the 
Veteran's joint involved exhibits 
weakened movement, excess fatigability, 
or incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the 
joint identified is used repeatedly over 
a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis due to pain 
on use or during flare-ups.  

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



